Exhibit 10.1

 

TPG Capital Management, LP

301 Commerce Street

Suite 3300

Fort Worth, Texas 76102

 

 

January 29, 2014

 

Nexeo Solutions, LLC

3 Waterway Square Place, Suite 1000

The Woodlands, Texas 77380

Attn: Ross Crane

 

Re: Monitoring Fee Reduction Notice

 

Dear Ross:

 

Reference is made to the Management Services Agreement (as amended, the
“Agreement”), dated as of March 31, 2011, by and among Nexeo Solutions, LLC
(together with its direct and indirect subsidiaries and any successor, the
“Companies”) and TPG Capital Management, L.P. (f/k/a TPG Capital, L.P.) (the
“Manager”). Terms used and not defined herein shall have the meanings attributed
to them in the Agreement.

 

Pursuant to Section 2(b) of the Agreement, from and after the Closing until the
termination of the Agreement, the Companies are to pay the Manager monitoring
fees as compensation for the services provided by the Manager under the
Agreement.

 

The Manager hereby agrees that, effective January 1, 2014, the Companies will
reduce the portion of the monitoring fees payable to the Manager under the
Agreement on an annual basis by $175,000. Effective January 1, 2014, the
Companies will pay to Nexeo director Steve Schwarzwaelder $175,000 per annum
(payable monthly) in connection with consulting services Mr. Schwarzwaelder will
provide to Nexeo Solutions Holdings, LLC, the parent company to Nexeo Solutions,
LLC and the Companies. This fee shall be in addition to the $100,000 per annum
he currently receives as a member of the board of directors of Nexeo Solutions
Holdings, LLC.  Steve Schwarzwaelder is an express third party beneficiary of
this letter agreement.

 

 

TPG CAPITAL MANAGEMENT, L.P.

 

By:

 

 

 

By:

/s/ Ronald Cami

 

Name: Ronal Cami

 

Title: Vice President

 

 

Agreed and acknowledged by:

 

 

 

Nexeo Solutions, LLC

 

 

 

By:

/s/ Michael B. Farnell Jr.

 

Name: Michael B. Farnell, Jr.

 

Title: Executive Vice President and Chief Legal Officer

 

 

--------------------------------------------------------------------------------